             Case 3:19-cv-00707-LRH-CLB Document 11 Filed 05/18/20 Page 1 of 2



 1   JOHN D. TENNERT, III
     Nevada State Bar No. 11728
 2   FENNEMORE CRAIG, P.C.
     300 E. Second Street, Suite 1510
 3   Reno, NV 89501
     Tel: (775) 788-2200 / Fax: (775) 786-1177
 4   Email: jtennert@fclaw.com

 5   Attorneys for Plaintiff Perfect Image, LLC

 6
                                      UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA

 8
          PERFECT IMAGE, LLC, a Nevada limited                Case No. 3:19-CV-00707-LRH-CLB
 9        liability company,
                                                              STIPULATION TO EXTEND RESPONSE
10                    Plaintiff,                              DEADLINE TO COMPLAINT

11             vs.                                            (SECOND REQUEST)

12        MURAD, LLC, a Delaware limited liability
          company,
13
                      Defendant.
14

15            Plaintiff, Perfect Image, LLC by and through its counsel of record, John D. Tennert of

16   Fennemore Craig, P.C. and Defendant Murad, LLC by and through its attorney Michael E. Pappas of

17   Lesnick Prince & Pappas LLP hereby stipulate and agree to extend the deadline to file a response to

18   the Complaint from May 17, 2020 to June 1, 2020.

19            This stipulation and additional time are warranted to allow the parties additional time to focus
     on a potential resolution of this lawsuit while the parties and their counsel are subject to COVID-19
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
            Case 3:19-cv-00707-LRH-CLB Document 11 Filed 05/18/20 Page 2 of 2



 1   restrictions. This is the second stipulation for extension of time to respond to the Complaint.

 2          IT IS SO STIPULATED.

 3
           DATED this 15th day of May, 2020.                    DATED this 15th day of May, 2020.
 4
           FENNEMORE CRAIG, P.C.                                LESNICK PRINCE & PAPPAS
 5
      By: /s/ John D. Tennert                               By: /s/ Michael Pappas
 6        John D. Tennert, III, Esq.                            Michael Pappas, Esq.
          Nevada State Bar No. 11728                            315 W. Ninth Street, Suite 705
 7        300 E. Second Street, Suite 1510                       Los Angeles, CA 90015
          Reno, NV 89501                                         Tel: 213.493.6585
 8        Tel: (775) 788-2200 / Fax: (775) 786-1177              Fax; 213.493.6596
          Email: jtennert@fclaw.com                              Email: mpappas@lesnickprince.com
 9
           Attorneys for Perfect Image, LLC                     Attorneys for Murad, LLC
10

11

12
                                                            IT IS SO ORDERED:
13

14
                                                            _________________________________
15
                                                            UNITED STATES MAGISTRATE JUDGE
16
                                                                     May 18, 2020
                                                            Dated: ___________________________
17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
